Case 4:19-cv-00369 Document 25 Filed on 12/23/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MHD YAHYA ALGHAFIR AND TRUE
CALL TELECOM D/B/A TRUE CALL

Plaintiffs,
v.
TRUE SOFTWARE SCANDINAVIA AB

Defendant.

LR Sr GL WO? LN Lr WO WO SO

Civil Action No. 4:19-cv-369

NOTICE OF STIPULATION OF DISMISSAL

Plaintiffs Mhd Yahya Alghafir and True Call Telecom d/b/a True Call, and Defendant

True Software Scandinavia AB hereby stipulate under Federal Rule of Civil Procedure

41(a)(1)(A)(ii) that this action be dismissed with prejudice as to all claims, causes of action, and

parties, with each party bearing that party’s own attorney’s fees and costs.

Dated December 23, 2019.

/s/Mehdi Cherkaoui

Mehdi Cherkaoui

Texas Bar No. 24086077
CHERKAOUI & ASSOCIATES,
P.L.L.C.

1200 Smith Street, Suite 1600
Houston, TX 77002

Telephone: (281) 946-9466
Facsimile: (877) 282-7874
mehdi@cherkaouilawfirm.com
Attorney-in-Charge for Plaintiffs

 
Case 4:19-cv-00369 Document 25 Filed on 12/23/19 in TXSD Page 2 of 2

Dated December 23, 2019

AME.

Stephen P. Meleen

Texas Bar No. 00795776

S.D. Texas Bar No. 24154
smeleen@pirkeybarber.com
PIRKEY BARBER, PLLC

600 Congress Avenue, Suite 2120
Austin, Texas 78701

Telephone: (512) 322-5200
Facsimile: (512) 322-5201
